


117 HR 3770 IH: Northern Border Reopening Transparency Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3770
IN THE HOUSE OF REPRESENTATIVES

June 8, 2021
Mr. Jacobs of New York introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Ways and Means, Foreign Affairs, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require a report on easing restrictions on or reopening the United States-Canada border to essential and non-essential travel, and for other purposes.


1.Short titleThis Act may be cited as the Northern Border Reopening Transparency Act.  2.Report on easing restrictions on or reopening the United States-Canada border to essential and non-essential travel (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of State and the Director of the Centers for Disease Control and Prevention of the Department of Health and Human Services, shall submit to the Committee on Homeland Security and the Committee on Foreign Affairs of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Foreign Relations of the Senate a report on considerations relating to easing restrictions on or reopening the United States-Canada border to essential and non-essential travel, including information relating to any correspondence or communications between the Department of Homeland Security and—
(1)the Department of State; (2)any other Federal department or agency; and
(3)counterparts of the Government of Canada. (b)Additional mattersThe report required under subsection (a) shall also include information relating to—
(1)the report required pursuant to the January 21, 2021, Executive Order on Promoting COVID–19 Safety in Domestic and International Travel, in which President Biden directed members of the Cabinet to submit within 14 days a plan to implement appropriate public health measures at land ports of entry; and (2)the Department of Homeland Security’s deliberations and input regarding easing restrictions on or reopening the United States-Canada border, including relating to—
(A)establishment of a bilateral plan for restoring travel between the United States and Canada; (B)consideration of a family travel exemption for the United States similar to what has been implemented in Canada;
(C)policies for property owners to travel to Canada; (D)ensuring reasonable transit for United States citizens and Canadian citizens through United States-Canada boundary waters; and
(E)unilaterally so easing or reopening such border. (c)ExceptionThis section shall not apply if before the date specified in subsection (a) the United States-Canada border is reopened and functioning in the same manner and to the same extent as such border was open prior to the COVID–19 pandemic.

